Citation Nr: 1617067	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for metastatic squamous cell carcinoma (SCC), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's son



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970, to include service in the Republic of Vietnam form October 1969 to October 1970.  The Veteran died in October 2010; the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter alia, denied claims of entitlement to service connection for metastatic squamous cell carcinoma and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 

The Veteran submitted a notice of disagreement in November 2009; a statement of the case was issued in April 2010; and in June 2010, the Veteran submitted a substantive appeal and requested a Video Conference hearing therein.  However, as noted above, the Veteran died in October 2010 while the matter was on appeal.

In January 2011, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A. See Veterans' Benefits Improvements Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). 

In April 2013, the appellant testified at a Travel Board hearing before the undersigned; a transcript of that proceeding has been associated with the claims file. 

In December 2013, the Board requested that an Independent Medical Examiner review the case; a response was received in January 2014. 

In a June 2014 decision, the Board denied the claims for service connection for metastatic SCC, to include as due to herbicide exposure, and entitlement to a TDIU rating. 

The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), but only to the extent that the Board had denied the claim for service connection for SCC.  In other words, the appellant did not pursue an appeal of the Board's denial of a TDIU rating.  

In a January 2015 Order, the Court set aside the denial of service connection for SCC and remanded the matter to the Board for readjudication consistent with the terms set forth in the Joint Motion for Partial Remand (JMR).  Specifically, the January 2015 JMR concluded that the Board erred in not specifically addressing whether the Veteran's cancer could be classified as a laryngeal cancer.  Accordingly, in compliance with the JMR, the Board remanded the claim in July 2015 for an opinion addressing this issue.  



FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to herbicides including Agent Orange.

2. The most competent and probative evidence of record shows that the Veteran did not have "respiratory cancer" (i.e., cancer of the lung, bronchus, larynx, or trachea), but rather oropharyngeal squamous cell carcinoma, which is not a disease subject to the presumptive provisions relating to Agent Orange exposure under 38 C.F.R. § 3.309(e). 

3. The Veteran's metastatic squamous cell carcinoma was not manifested in-service or within one year of service, and is not otherwise shown to be related to service, to include Agent Orange exposure therein. 


CONCLUSION OF LAW

The criteria for service connection for metastatic squamous cell carcinoma have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In September 2009, prior to the initial rating decision on appeal, the RO sent a letter to the Veteran that advised him of the requirements of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties of the appellant and VA in developing the claims. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him or, posthumously, his widow for purposes of prosecuting his claim to completion. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In its duty to assist the Veteran and the current appellant, VA has obtained service treatment records, and VA outpatient and private records.  An Independent Medical Examiner opinion (to address whether the Veteran's cancer was directly related to Agent Orange exposure) was obtained in association with the claim for service connection for squamous cell carcinoma.  A VA opinion was also obtained in October 2015 (to address whether the Veteran's cancer could be classified as a respiratory, or laryngeal cancer).  The Board finds the above IME and VA opinions to be adequate because they are based upon consideration of the relevant facts particular to the Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  The appellant has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

As noted, in July 2015, the Board remanded this claim for additional development. The Board is satisfied that there has been substantial compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the July 2015 remand, a VA opinion was obtained in October 2015.  Thereafter, a supplemental statement of the case (SSOC) was issued in January 2016.

The Board notes that the Veteran and the appellant were accorded the opportunity to present evidence and argument in support of the appeal.  In fact, the appellant provided testimony at a Board hearing in April 2013.  Statements in support of the claims have been carefully considered.

With respect to the April 2013 Board hearing, 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the April 2013 hearing, it was specifically discussed how the appellant felt that the Veteran's exposure to herbicides caused his squamous cell cancer.  The VLJ also specifically asked about evidence that might be relevant but not yet of record. Additionally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Here, the appellant's hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).   

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing required notice, and that any procedural errors in the development and consideration of the claim are non-prejudicial to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the claim is ready to be considered on the merits.

Service Connection - Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disability or to establish service connection based on aggravation in-service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service connection for malignant tumors may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, this legal presumption is inapplicable because the Veteran's cancer was not discovered until 2008, over three decades after service. 

However, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2015).  Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b).  In this case, neither the Veteran nor the appellant have asserted that his cancer symptoms have been continuous since service.  Thus, the provisions of 38 C.F.R. § 3.303(b) are also inapplicable in this case. 

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include, among others, respiratory cancers (cancer of the lung, bronchus, larynx or trachea). Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The appellant contends that the Veteran's metastatic squamous cell cancer is the result of Agent Orange exposure. See Hearing Transcript, generally.  She has expressly raised the argument that Veteran's squamous cell carcinoma should be classified as a "respiratory cancer" (i.e., cancer of the lung, bronchus, larynx, or trachea), or more specifically, a laryngeal cancer. 

In this case, the Veteran was diagnosed with metastatic squamous cell carcinoma (SCC) in June 2008 (staged as TONO2cMO left neck SCC).  A contemporaneous PET/CT scan reflected metabolically active 5CC in the base of the tongue, extending inferiorly into the supraglottic region, and ending at the level of the hyoid.  Bilateral metastatic adenopathy was also seen within the neck.  A July 2008 biopsy was positive for dysplasia on the laryngeal surface of the epiglottis.  Private treatment records from Oklahoma University Medicine (Radiation Oncology) dated in August 2008 confirmed that the Veteran's condition was that of a primarily malignant tumor involving the tongue and cervical lymph nodes.  Radiation therapy was started to the base of the tongue later that month.  Radiation treatment of the left neck and base of tongue concluded in October 2008, and clinical end of treatment notes indicated that the tumor response was "complete," with no evidence of residual disease. See October 2008 Treatment Notes from Oklahoma University Medicine.  Thereafter, a May 2009 PET/CT scan showed metastatic disease involving the sacrum and lumbar vertebra; biopsy of that area confirmed SCC, consistent with mets from original head and neck SCC. (Note: the Veteran's death certificate reflects that he died of head and neck cancer). 

Based on the above, a disability - namely, squamous cell carcinoma - has been demonstrated here. 

With regard to the claim for service connection based on herbicide exposure, the Board notes that the Veteran had confirmed service in Vietnam during the Vietnam War, and it is therefore presumed under the law that he was exposed to herbicide agents. 

However, cancer of the tongue, head, or neck is not among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to in- service herbicide exposure.  See also 38 U.S.C.A. § 1116 and 68 Fed. Reg. 27,630 -41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

VA has periodically published its findings regarding whether cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), should be presumptively service connected on the basis of herbicide exposure. 

VA noted that the National Academy of Science (NAS), in Update 2008, had categorized certain health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure existed.  This category was defined to mean that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The health outcomes that met this category included: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses); the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and esophageal cancer. 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010).

More recently the National Academy of Science (NAS) has published Update 2010, in which it reached the same conclusions as it had in the 2008 update.  It noted studies showing increased incidences of the studied cancers, but noted limitations in the studies. See, e.g., Veterans and Agent Orange: Update 2010 (Update 2010), 77 Fed. Reg. 47924-28 (Aug. 10, 2012); Update 2008 (Update 2008), 75 Fed. Reg. 81332-35 (Dec. 27, 2010).

In light of the foregoing, the Veteran's metastatic squamous cell cancer, to the extent that it has been characterized as a cancer of the tongue, pharynx, head, and/or neck, may not be presumptively service connected pursuant to 38 C.F.R. § 3.309(e) on the basis of herbicide exposure. 

Next, the Board acknowledges the appellant's assertion that the Veteran's cancer should be classified as larynx or laryngeal cancer, which is a type of "respiratory cancer" and, thus, subject to the presumption of service connection pursuant to 38 C.F.R. § 3.309(e). See 38 C.F.R. § 3.309(e) (defining "respiratory cancers as cancer of the lung, bronchus, larynx, or trachea). 

Here, the Board takes judicial notice that the laryngopharynx is the region of the pharynx, or throat, that contains the larynx. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1947 (31st 2007) (defining "throat" as "pharynx"). See also id. at 1447 (stating that the "pharynx" is "divided into the nasopharynx, oropharynx, and laryngopharynx").  The larynx is connected to the superior part of the trachea and to the pharynx inferior to the tongue and the hyoid bone. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1021 (31st 2007) (italics added).  Further, the supraglottic region is "the area of the pharynx above the glottis as far as the epiglottis." Id. at 1832. See also id. at 799 (defining "glottis" as "the vocal apparatus of the larynx").  

As noted above, a June 2008 PET/CT scan reflected metabolically active SCC in the base of the tongue, extending into the supraglottic region, and ending at the level of the hyoid; a July 2008 laryngoscopy was also positive for dysplasia on the laryngeal surface of the epiglottis. 

In light of this evidence, and in compliance with the JMR, the Board obtained a VA medical opinion to address whether the Veteran's SCC, or cancer, could be classified as a "respiratory" or laryngeal cancer.  

In October 2015, a VA examiner unequivocally opined that the Veteran's squamous cell carcinoma could not be considered, or otherwise classified as a "respiratory cancer" (i.e., cancer of the lung, bronchus, larynx, or trachea), or more specifically, a laryngeal cancer; he stated that the Veteran's cancer was an "oropharyngeal cancer."  In so finding, the examiner noted that he reviewed the Veteran's medical records in CPRS and VBMS, as well as the independent medical opinion.  He reasoned the following: 

The Veteran was treated for base of tongue cancer going by the initial PET scan [;] the initial PET scan makes it more likely to be a tongue cancer than a laryngeal cancer however [,] the biopsies were negative for cancer in both the tongue and as well as the larynx.  He was initially diagnosed as unknown primary but as is evidenced in his notes his treatment was more for the tongue cancer.   In conclusion, with all the evidence that I have at present, I do not see that the Veteran had a laryngeal cancer or cancer of the respiratory tract he most probably had and was also diagnosed with cancer of unknown primary with tongue being the most likely source given the PET scan findings in 2008.  

The VA examiner further noted that, in forming his opinion, he had also obtained "expert opinions from our ORL surgeons and our oncologist who are also of the opinion that there is no evidence of laryngeal or respiratory cancer."  

The Board finds the October 2015 VA opinion to be highly persuasive as to the issue of whether there was laryngeal, or other "respiratory," involvement in this case.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a rationale for the conclusion reached; the opinion was not equivocal, vague, or ambiguous.  The Board thus attaches significant probative value to the October 2015 opinion as it was well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background of the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there are no medical opinions of record to the contrary.  

The Board further notes that the appellant has not submitted any evidence supporting her contention that the Veteran's oropharyngeal SCC included cancer of the larynx.  Consideration has been given to the appellant's personal assertions in this regard.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis of laryngeal cancer, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Laryngeal cancer is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include biopsies and PET/CT scans are needed to properly assess and diagnose the disorder. See Davidson, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

For the reasons outlined above, the Board finds that the appellant cannot avail herself of the presumptive provisions pertaining to "respiratory" cancers under 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences  recognizes a positive association."). 

Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the requirements of 38 C.F.R. § 3.309 have not been met in this case does not, in and of itself, preclude the appellant from establishing service connection.  She may, in the alternative, establish service connection by way of proof of actual direct causation showing that the Veteran's exposure to an herbicide during service caused his post-service cancer. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

In this regard, service treatment records are negative for any complaints, treatment, or diagnoses relating to squamous cell carcinoma, to include of the throat, tongue, head, or neck. 

The first post-service evidence of squamous cell cancer was not shown until June 2008, at which time SCC of the tongue (primary site) was diagnosed.  Incidentally, those treatment notes reflect that the Veteran provided a history of smoking over 2 packs of cigarettes per day since a very young age; he also reported drinking alcohol socially. See Oklahoma University Medicine Treatment Notes. 

In connection with this claim, a January 2014 IME medical opinion was obtained where the examiner, an Associate Professor of Radiation Oncology, specifically opined that there was less than a 50 percent probability that the Veteran's squamous cell carcinoma (of the base of the tongue) was related to herbicide exposure during service.  In so finding, she noted that the Veteran smoked 3 packs of cigarettes per day from age 11 to 2003 (43 years), resulting in an 86 pack/year smoking history. He also consumed alcoholic drinks in moderation.  She noted that these "substances increase the risk of oropharyngeal cancer both individually and collectively" (referencing a study from The American Journal of Epidemiology).  She further noted that, even if she were to presume that the Veteran quit the use of tobacco 5 years prior to his diagnosis of oropharyngeal cancer (as suggested by the Veteran's son during his Board testimony), he still had a higher (4 to 7 times higher) risk of oropharyngeal cancer due to his smoking history than a never smoker.  With respect to herbicides, the IME examiner stated that her "review of available literature on this subject did NOT yield any conclusive evidence linking Agent Orange to an increased incidence of oropharyngeal cancer (referencing a study from the International Journal of Occupational Medicine and Environmental Health). 

The Board finds the January 2014 IME opinion to be very persuasive.  It was rendered with a complete review of all the evidence in the claims folder, to include the appellant's contentions.  The examiner supported her conclusion with citations to various medical literature/studies and essentially found no evidence to support a claim that the Veteran's metastatic squamous cell cancer of the tongue was likely related to Agent Orange exposure.  No other medical professional has ever associated the Veteran's metastatic squamous cell carcinoma of the base of the tongue (or of the head or neck, for that matter) to any incident of his military service, to include Agent Orange herbicide, or has otherwise disagreed with the January 2014 examiner's findings.

The Board acknowledges that the appellant, in support of the appeal, submitted evidence that two doctors found that it was at least as likely as not that cancer of the tongue was etiologically related to herbicide exposure in another Veteran's case. ((See Glisan v. Peake, No. 06-0451, (U.S. Vet. App. Mar. 14, 2008)).  In reaching that conclusion, the opining physicians referenced a medical study in which the researchers found that there was at least some elevated risk of oral cancer after exposure to herbicide. See M. Korgevinas, Becher H., Benn T., et al. Cancer Mortality in Workers Exposed to Pheonxy Herbicides, Cholorphenols, and Dioxins. AM. J. EPIDEMIOLOGY 145: 1061-1075 (1997)(hereinafter "Korgevinas").  The two physicians opined that in that individual's case, based on the science available regarding oral cancer and herbicide exposure (i.e., the previously referenced study), in concert with what was known about herbicide exposure and cancers of the head and neck, his exposure to Agent Orange, and his lack of other risk factors, his tongue cancer was at least as likely as not caused by Agent Orange exposure. 

To the extent that the appellant has offered the aforementioned opinions pertaining to another veteran's case in support of her claim, the Board does not find such evidence to be persuasive.  As an initial matter, the opinions do not address the particulars of this Veteran's case and medical history.  For example, in the opinions offered by the appellant, the opining physicians found that the Veteran had no other risk factors, other than herbicide exposure, for tongue cancer.  However, in the case at hand, the Veteran had a long and well-documented history of substantial tobacco use (and to a lesser extent, alcohol use).  In fact, the January 2014 IME examiner expressly found that the Veteran's risk for oropharyngeal cancer was 4 to 7 times higher due to his smoking history (versus a non-smoker) alone.  Therefore, other than the one commonly shared risk factor, i.e., Agent Orange exposure, the facts upon which the positive nexus opinions were based are not analogous to the facts in the present case where the Veteran had several other significant risk factors for oropharyngeal cancers. 

Further, to the extent that the appellant offers the aforementioned medical study, Korgevinas, (referenced by the two physicians in support of their positive nexus opinions) as support for her claim, the Court has held that a medical article or treatise, "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case. Wallin v. West, 11 Vet. App. 509, 514 (1998). 

In this case, the article was not accompanied by the medical opinion of a medical professional as it relates to the Veteran's cancer.  In addition, the article does not provide statements for the facts of the Veteran's specific case.  For these reasons, the Board finds that the article does not contain the specificity to constitute competent evidence of the claimed medical nexus. See Sacks, 11 Vet. App. at 317.  

In sum, the Board has considered the aforementioned evidence but finds them not persuasive in this particular case. 

Finally, with regard to the appellant's own lay statements as to a connection between the Veteran's squamous cell carcinoma and a disease or injury in service, including herbicide exposure, the Board finds that lay evidence is not competent to address this matter because cancer is too complicated a disease to be capable of lay observation. Barr, 21 Vet. App. at 309.  The medical evidence in this case that is relevant to the claim adequately addressed the appellant's contentions.  Accordingly, the January 2014 IME opinion, which was rendered by an Associate Professor of Oncology, is more persuasive than the appellant's lay statements, generic medical articles, and past Board decisions unrelated to the Veteran's specific case. See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

In short, the appellant believes the Veteran's SCC is related to in-service Agent Orange exposure.  The medical evidence indicates a cancerous mass on the Veteran's tongue was not discovered until decades after his military service. Although in-service Agent Orange exposure is presumed, no medical professional has ever linked the Veteran's SCC to that exposure, or to any other incident of his military service.  In fact, there is a highly probative medical opinion of record to the contrary.

The Board sympathizes with the appellant and has considered her sincere belief that the Veteran's SCC is due to service.  The medical evidence and medical opinion of record, however, does not support her belief.  The most probative and competent evidence indicates the Veteran's cancer was incurred years after his military service and unrelated to his military service. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for metastatic squamous cell carcinoma is not warranted. See Gilbert, 1 Vet. App. at 54. 


ORDER

Entitlement to service connection for metastatic squamous cell carcinoma, to include as due to Agent Orange herbicide, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


